ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Ahmad Azami Construction Company               )      ASBCA No. 61003
                                               )
Under Contract No. W91B4M-08-C-7237            )

APPEARANCE FOR THE APPELLANT:                         Mr. Ahmad Azami
                                                       Director

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Sarah Park, JA
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

       By Order dated 19 April 201 7, the Board requested that appellant provide a copy
of the claim it had submitted to the contracting officer prior to the filing of this appeal. In
response, appellant has indicated that it desires to submit its claim to the contracting
officer for a decision. The government has provided appellant with the contact
information for the cognizant contracting officer.

       By Order dated 26 April 2017, the Board informed the parties that it intended to
dismiss this appeal unless either party objected within 14 days of the date of the Order.
The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 22 May 201 7
                                                             4              I   !'

                                                     ,·
                                                        "////--:/:~~/'_
                                                                    , / {;7{/';/ /y----
                                                            / /_ --;:;;:,4_/ / ' / /
                                                   ,;{MA~ /~~iLER7,f4
                                                    Administrative Judge
                                                    Vice Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61003, Appeal of Ahmad Azami
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2